EXHIBIT 12 COLGATE-PALMOLIVE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS (Dollars in Millions) (Unaudited) Six Months Ended June 30, 2009 Earnings: Income before income taxes $ Add: Interest on indebtedness and amortization of debt expense and discount or premium Portion of rents representative of interest factor Less: Gain on equity investments ) Income as adjusted $ Fixed Charges: Interest on indebtedness and amortization of debt expense and discount or premium $ Portion of rents representative of interest factor Capitalized interest Total fixed charges $ Preferred Dividends: Dividends on Preference Stock $ Ratio of earnings to fixed charges Ratio of earnings to fixed charges and preferred dividends
